DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response to Final Rejection, received 2-5-2021, is acknowledged.  Claim 78 has been canceled.
Claims 61-77 are pending and under consideration.
Objection Moot
The objection to claim 78 under 37 CFR 1.75 as being a substantial duplicate of claim 73, is moot in light of the cancelation of the claim.
Conclusion
Claims 61-77 are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 9, 2021